Citation Nr: 1022921	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-28 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date later than May 1, 2007, for 
the discontinuance of Dependency and Indemnity Compensation 
(DIC) payments.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel



INTRODUCTION

The Veteran entered active duty service on October 1942, and 
he was killed in action in April 1945.  The appellant is the 
daughter of the Veteran's surviving spouse, who was in 
receipt of Dependency and Indemnity Compensation (DIC) 
payments until the time of her death in May 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which severed payments of DIC benefits to the 
Veteran's surviving spouse effective May 1, 2007.

The appellant testified before the undersigned Acting 
Veterans Law Judge in November 2009.  A transcript of the 
hearing is of record.

In the November 2009 hearing, the appellant also alleged that 
VA erroneously received two recoupment amounts for the single 
DIC payment deposited in her deceased mother's bank account 
on June 1, 2007.  Hearing Transcript (T.) at p. 2-4.  If the 
appellant believes that there has been an error in the amount 
of money recouped by VA following the severance of DIC 
payments, she is encouraged contact the RO to dispute the 
validity of the overpayment debt and request an accounting of 
the total amount of money recouped.  However, because the 
effective date of May 1, 2007, is found to be proper for the 
severance of DIC payments, as a practical matter, her 
concerns may likely be rendered moot by this decision, i.e. 
if the total amount actually recouped by VA is equal to the 
total amount of DIC benefits deposited into her mother's 
account after the severance date, beginning with the May 1, 
2007 payment.  See T. at p. 6 (the appellant indicated that 
she did not think that the May 1, 2007 payment "should be 
returned," suggesting that she believed that there was no 
specific VA recoupment for that particular payment).  
Essentially, given the fact that she is merely questioning 
the specific DIC monthly payments to which the recoupment 
payments were used to offset, it is unclear whether there is 
any dispute at all as to the total recoupment amount.


FINDINGS OF FACT

1.   The Veteran's surviving spouse, the appellant's mother, 
was the payee for DIC compensation benefits.

2.  The Veteran's surviving spouse died in late May 2007.


CONCLUSION OF LAW

An effective date later than May 1, 2007, for the 
discontinuation of DIC benefits is denied.  38 U.S.C.A. 
§ 5112(b)(1) (2002); 38 C.F.R. § 3.500 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Governing law and regulations provide that VA is not required 
to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (i.e., there can be no entitlement 
to the benefit as a matter of law).  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).  The United States Court 
of Appeals for Veterans Claims (Court) has further held that 
VCAA does not apply where the law, and not the evidence, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As will be discussed below in greater 
detail, the law is dispositive of this claim, and the VCAA 
does not apply. 

Effective Date of Severance

The effective date to be assigned for the reduction or 
discontinuance of compensation, DIC, or pension is governed 
by 38 U.S.C.A. § 5112 (2002).  With regard to DIC payments, 
the effective date for discontinuance by reason of death of a 
payee "shall be the last day of the month before such . . . 
death occurs."  38 U.S.C.A. § 5112(b)(1) (2002); see also 
38 C.F.R. § 3.500(g)(1) (2009) (providing that the effective 
date of a reduction or discontinuance of DIC benefits 
resulting from the death of the payee is the "last day of 
month before death").

In this case, the appellant's mother was the Veteran's 
surviving spouse.  As his surviving spouse, she was awarded 
DIC benefits, beginning December 1987, following the 
dissolution of her remarriage.  However, in May 2007, the 
appellant's mother died.  See Certificate of Death.  
Accordingly, in February 2008, the RO issued a decision 
terminating DIC payments, effective May 1, 2007, and the 
appellant appealed.

The appellant contends that, because her mother died in the 
latter part of May (May 25), an effective date later than May 
1, 2007, for the discontinuance of DIC benefits should be 
imposed.  Essentially, she argues that, because her mother 
was alive most of May, the DIC payment rendered to her on May 
1, 2007, was used by her mother to pay bills, etc., and 
"should be regarded as belonging to [her]."  See March 2008 
statement.  

The appellant essentially raises an argument that is couched 
in equity, in that is unfair for VA to terminate DIC benefits 
effective May 1, 2007, when her mother was alive for most of 
May and reportedly spent the May 1, 2007 DIC payment.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).

In deciding this case based on its application of the law to 
the pertinent facts, there is no dispute that the appellant's 
mother died in May 2007.  Moreover, the law is clear that, 
following the death of a payee, the effective date for the 
discontinuance of DIC benefits is the "last day of the month 
before such . . . death occurs."  38 U.S.C.A. § 5112(b)(1) 
(2002) (emphasis added).  Therefore, under law, the DIC 
payments are to be discontinued effective April 30, 2007, the 
last day of the month preceding May.  Accordingly, there is 
no basis for an effective date later than May 1, 2007, for 
the discontinuance of DIC benefits in this case.

While the Board is very sympathetic to the appellant's 
situation and acknowledges the hardship that may have been 
caused by the application of the statute, the law clearly 
establishes that a discontinuance of DIC benefits resulting 
from the death of a payee shall be effective the last day of 
the month before such death occurs.  As discussed in the 
Introduction, to the extent that the appellant may wish to 
dispute the amount of the overpayment or amount of recoupment 
by VA, she may contact the RO directly with regard to these 
matters for appropriate action.

In summary, there is no statutory authority for the appellant 
to be awarded the benefit she seeks, and the law is 
dispositive of the matter.  Because it is undisputed that the 
Veteran's surviving spouse died in May 2007, the claim for an 
effective date later than May 1, 2007, for the discontinuance 
of DIC benefits must necessarily be denied.






ORDER

An effective date later than May 1, 2007, for the 
discontinuation of DIC payments is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


